Citation Nr: 1331439	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  11-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO granted service connection for hypertension and coronary artery disease, assigning separate 10 percent ratings to each.

The Veteran testified at a July 2013 videoconference hearing before the undersigned; a transcript of those proceedings is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his July 2013 videoconference hearing, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to an initial rating in excess of 10 percent for hypertension.

2.  The Veteran's coronary artery disease is productive of, at minimum, dyspnea and angina at a workload of 1-3 metabolic equivalents (METs).





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial rating in excess of 10 percent for hypertension, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an initial 100 percent rating for coronary artery disease have been met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.100, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issue of an increased initial rating for hypertension, VCAA duties are moot, at the Veteran has withdrawn his claim.  Concerning the issue of the initial rating for coronary artery disease, the Veteran is granting the benefit in full.  Thus the claim is substantiated, and there are no further VCAA duties.  

Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In July 2013, the Veteran informed the undersigned during a videoconference hearing that he no longer wished to pursue his appeal for entitlement to an initial rating in excess of 10 percent for hypertension.  38 C.F.R. § 20.204(b)(1).  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.

Coronary Artery Disease

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).
Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that criteria, when there is documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required, a 10 percent evaluation is assigned.  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent evaluation.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent requires a 60 percent evaluation.  A 100 percent evaluation is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Generally, METs testing is required in all cases for assigning a rating under the evaluation criteria for heart disease.  38 C.F.R. § 4.100.


Evidence

Private treatment records dating to well prior to the Veteran's claim maintain a diagnosis of severe coronary artery disease, requiring multiple bypass surgeries.  

At the Veteran's July 2010 examination, which was solely related to hypertension and did not seek an opinion concerning coronary artery disease, the examiner did not perform METs testing of any sort.  She noted that the Veteran had three myocardial revascularization procedures, the most recent occurring in July 2007.  Following the most recent procedure, the Veteran did not have cardiac symptoms, but did experience extreme fatigue and decreased energy.  The Veteran was on continuous medication related to heart disease; his medical regimen included metoprolol, lisinopril, amlodipine, aspirin, and Plavix.

A July 2012 private treatment note continued to reference a diagnosis of severe coronary artery disease.

The Veteran's private physician completed a disability benefits questionnaire for cardiovascular disease in July 2013.  The physician diagnosed the Veteran with coronary artery disease, dating to the 1980s.  The history of the disease included bypass surgery in the 1980s, double bypass surgery in 1996, and quadruple bypass surgery in 2007.  The physician noted that the Veteran was taking Plavix, Pravastatin, Metoprolol, and aspirin to manage his coronary artery disease.  The physician cited a January 2013 interview-based METs test, and determined that the Veteran's experienced dyspnea, fatigue, and angina at 1 to 3 METs, a level that was consistent with activities such as eating, dressing, taking a shower, and slow walking for one to two blocks.  

The physician made conflicting statements concerning the cause of the Veteran's METs level limitation.  He initially stated that the MET's level limitation was solely due to the heart condition.  He added, however, that the Veteran had severe obstructive sleep apnea that impacted the Veteran's METs level, causing daytime hypersomnolence.  The physician did not explain these seemingly contradictory statements.

At the July 2013 hearing, the Veteran and his wife testified concerning his extreme physical limitations, including his inability to perform tasks without becoming winded and needing rest.  According to both the Veteran and his wife, doctors had repeatedly informed the Veteran that he could not take an exercise stress test, due to his poor cardiac condition.  

Analysis

The Board finds that, providing the Veteran with the benefit of the doubt, his coronary artery disease disability warrants a 100 percent schedular rating.  The only METs evidence of record is from the July 2013 examination report, citing January 2013 results.  Those results clearly meet the criteria for a 100 percent rating, i.e., a workload of 3 METs or less resulting in dyspnea, fatigue, and angina.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board acknowledges the slight contradiction in the July 2013 report, that being the examiner's statements that (a) the METs level is solely due to coronary artery disease, and (b) the METs level is impacted by his non-service-connected severe obstructive sleep apnea.  The only resulting impact on the METs-related symptomatology, however, was daytime somnolence.  Somnolence is "drowsiness or sleepiness."  See Dorland's Illustrated Medical Dictionary at 1735 (32d. ed. 2012).  In other words, somnolence is fatigue, one of the Veteran's METs-related symptoms.  He also experiences dyspnea and fatigue due to his coronary artery disease.  As the criteria for a 100 percent rating is met when there is dyspnea, fatigue, angina, dizziness, or syncope at 1 to 3 METs, even were the Board to disregard the fatigue symptom, he would still demonstrate both dyspnea and angina at that level of exertion.  Thus, the examiner's contradictory statements do not prevent the Board from relying on that examination report to grant the 100 percent rating.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Moreover, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  The Board therefore attributes the MET scores to the service-connected coronary artery disease.

There is no evidence to suggest that staged ratings should be applied.  Fenderson, 12 Vet. App. at 125-26.  The Veteran's coronary artery disease has been deemed "severe" since at least 2003.  He had his third bypass surgery in 2007.  As the only METs testing was provided in 2013, there is no evidence to suggest that his METs level was any greater during any part of the pending appeal.

Finally, the Board notes that the issue of entitlement to a TDIU based on unemployability due to the coronary artery disease has been raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court took a position contrary to the one reached in a precedent opinion of VA's General Counsel, VAOGCPREC 6-99, which indicated that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  VA's General Counsel withdrew the opinion.  In this case, however, the TDIU issue has been raised in connection with the disability for which the Board has granted a 100 percent rating.  Consequently, in the circumstances of this case, the Board finds that the issue of entitlement to a TDIU, which was not addressed by the RO, is moot and need not be addressed further.

ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.

Entitlement to an initial 100 percent rating for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


